Smith, J.,
delivered the opinion of the court.
This is an appeal from a conviction of murder in the court below. The evidence against appellant was entirely circumstantial. The giving by the court, at the request of the state, of the following instruction, is assigned as error: “The court instructs the jury, for the state, that circumstantial evidence is legal and competent evidence, and whenever circumstantial evidence arises high enough in the scale of belief to generate full conviction in the minds of the jury of the guilt of the defendant to the exclusion of every reasonable doubt, the jury should act upon such evidence as readily as they would upon any other kind of evidence.” This instruction, taken by itself, is clearly erroneous. It is elementary law that a conviction may be had on circumstantial evidence alone when by it guilt is proven'beyond a reasonable doubt; but it is also elementary that, before such evidence can be said to prove guilt beyond a reasonable *676doubt, it must exclude every other reasonable hypothesis than that of guilt.
We find, however, that at the request of appellant, the court granted the following instructions: No-, á: “The court instructs the jury that in this case the state relies exclusively upon circumstantial evidence to convict the defendant, and in such case, before the jury is warranted by the law in finding a verdict of guilty as charged, every circumstance testified about by witnesses material or necessary to show to the jury that tire accused is so guilty as charged must be established by testimony so satisfactory that it leaves in the minds of the jury no reasonable doubt of the truth of such circumstances.” No. 6: “The court instructs the jury that the law presuming the accused to be innocent puts on the state, throughout the whole trial, the burden of proving beyond all reasonable doubt the truth of each and every fact and circumstance material and necessary to show the guilt of the accused of the crime charged; and, if the state in this case has failed to prove the truth of any one such fact or circumstance, the jury must find the accused not guilty.” No. 9: “The court instructs the jury that each necessary link in the chain of evidence must be proven beyond a reasonable doubt to sustain a verdict of guilty in a case resting entirely on circumstantial evidence, and that in this case the hypothesis of • guilt must be compared with the facts proven, and with all of them; and, if any of the material facts or circumstances established be inconsistent with the hypothesis of guilt, you must find the defendant not guilty.” No. 10: “The court instructs the jury that, unless they shall believe beyond every reasonable doubt that the evidence -produced upon the trial shows the defendant’s guilt to the absolute exclusion of every other reasonable hypothesis, they should find the defendant not guilty.”
The instructions for the state and the defendant, therefore, when read together, correctly announce the law of circumstantial evidence; for by them the jury were charged that, before they could convict the defendant, each circumstance necessary thereto *677must be established beyond all reasonable doubt, and that his guilt must be proven beyond all reasonable doubt, to the exclusion of every other reasonable hypothesis than that of guilt. This was all the court was required to do, or to which the appellant was entitled. It is true, as was said by Truly, J., in Harper v. State, 83 Miss. 418, 35 South. 572, that where the court undertakes to collate the facts and make a concrete application of-the law to such facts, instructing the jury to bring in a stated verdict if they believe in their existence, and the facts therein stated will not legally sustain the verdict directed, such error cannot be cured by other instructions. But it is also time,' as announced in that same case, that error in one instruction is cured, where the instructions are of a general character, and when taken as a whole fairly present the law to the jury. As was said by Whitfield, C. J., in Railroad v. Hardy, 88 Miss. 745, 41 South. 507: “Instructions cannot be objected to separately with any justice. The instructions must be taken as a whole, as one body, and announce, not the law for the plaintiff or the defendant, but the law of the ease, and, so taken, if they reasonably advise the jury of the true principles applicable to the case made by the facts, that is all that is required as a guide for the twelve plain, practical men who sit in the jury box. Any other view would sacrifice substantial justice in a very large percentage of the cases appealed to this court.”
One objection made to the instruction now under consideration is that the court ought not to have told the jury that “circumstantial evidence is legal and competent evidence.” This is true. The jury have no concern with the competency and legality of the evidence submitted to them by the court, and it is improper for the court to intimate to them that they have. But so doing does not constitute reversible error, unless it appear that the party complaining has been prejudiced thereby.
The appellant requested the following instruction: “The court instructs the jury that’ they should consider the good character of the defendant, if proven, in arriving at their verdict in the *678cas©; and such character, if proven, may create of itself a reasonable donbt of tbe defendant’s guilt” — which was given by the court after modifying it to read as follows: “The court instructs the jury that they should consider the good character of the defendant, if proven, along with all the other evidence in the case, in arriving at their verdict in the case; and if, after a consideration of such character, if proven, along with all the other evidence in the case, the jury have any reasonable doubt of the defendant’s guilt, they must find the defendant guilty.” This action of the court is also assigned as error on the ground that the instruction, as modified, amounted to a peremptory instruction to find the defendant guilty. There are two sufficient answers to this objection: First, the instruction as modified was accepted and used by the appellant; second, it is manifest that the omission of the word “not” before the word “guilty” was a mere clerical error, and could not have misled the jury.
After a careful investigation of the other matters complained of, we find no reversible error therein.

Affirmed.